PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,693,639
Issue Date: 23 June 2020
Application No. 15/445,872
Filing or 371(c) Date: 28 Feb 2017
For: RECOVERING A KEY IN A SECURE MANNER

:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed August 25, 2020, requesting correction of the patent term adjustment (“PTA”) from 67 days to 132 days.  

The Office has conducted a manual redetermination of patent term adjustment in response to the request for reconsideration of patent term adjustment. The patent term redetermination resulted in 132 days of patent term adjustment, the amount requested by patentee. 

Patentee is entitled to PTA of 132 days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 132 + 0 + 0 – 0 – 0 = 132 days.

The request for reconsideration of patent term adjustment is GRANTED. 

The matter is being referred to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating the revised patent term adjustment of 132 days.  

The Office notes an extension of time for one-month is necessary for the request for patent term adjustment to be considered timely filed. Therefore, the Office has charged an extension of time fee of $200 to the deposit account as authorized. 

Inquiries specific to this matter should be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction